Citation Nr: 1433198	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to the payment of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The appellant had service from July 2001 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) from a September 2009 administrative decision of the Seattle, Washington, VA Regional Office (RO) that determined that the appellant's other than honorable discharge from service constituted a bar to the payment of VA benefits.  

The appellant testified at personal hearings before a Decision Review Officer at the RO in April 2011 and before the undersigned Veterans Law Judge at the RO in September 2011.  Transcripts of the hearings are included in the claims file.

In an October 2013 decision, the Board denied the appeal, concluding that the character of the appellant's discharge from service constituted a bar to the payment of VA benefits.  The appellant appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a March 2014 Order, the Court remanded the matter for readjudication in accordance with the joint motion.  


REMAND

Regrettably, a remand of this case is required for consideration of additional relevant evidence by the AOJ in the first instance.

In an April 2014 letter, the Board advised the appellant that the Court had remanded his case to the Board for readjudication and the issuance of a new decision.  The appellant was also advised that he could submit additional argument or evidence to the Board in support of his appeal.

In May 2014, the appellant's representative submitted argument in support of his appeal.  That argument was accompanied by a waiver of AOJ review of the attached evidence and any evidence that the RO may or may not have considered at that time.  In June 2014, the representative submitted copies of the appellant's Official Military Personnel File.  While much of the evidence is duplicative of service records already in the claims file and previously considered by the AOJ, some of that evidence is new.  After review, the Board finds that the evidence is relevant to the appeal.  As neither the appellant nor representative waived AOJ review of that evidence received in June 2014, a remand is warranted for the AOJ to consider the evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim, considering the additional service medical and personnel records received after the October 2013 Board decision.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

